                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

TERRELL TAYLOR,                                   )
                                                  )
               Movant,                            )
                                                  )
       v.                                         )           No. 1:19-CV-0009 RLW
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on movant's motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. Movant seeks relief from the judgment in United States

v. Taylor, No. 1:17CR0090 RLW (E.D. Mo.). However, movant has not yet been sentenced in

his criminal action. Movant entered a guilty plea to three counts of a three count indictment:

felon in possession ofa firearm, in violation of 18 U.S.C. § 922(g)(l) and 18 U.S.C. § 924(a)(2);

possession with intent to distribute marijuana in violation of 21 U.S.C. § 841(a)(l) and 21 U.S.C.

841(b)(l)(D); and possession of a firearm in furtherance of a drug trafficking crime in violation

of 18 U.S.C. § 924(c)(l)(A).

       Because movant has not yet been sentenced, movant's § 2255 motion has been

prematurely filed. As a result, the Court will dismiss this action without prejudice to refiling after

the criminal judgment becomes final.

       Accordingly,
      IT IS HEREBY ORDERED that movant's motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 is DISMISSED without prejudice.

      An Order of Dismissal will accompany this Order.

      Dated this   /~ay of February, 2019.

                                                ~/./d;k>
                                             ~!EL.       WHITE
                                             UNITED STATES DISTRICT JUDGE
